Citation Nr: 0400137	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  94-39 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for generalized arthritis 
of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from December 1950 to December 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of August 1997 and July 2000.  This 
matter was originally on appeal from an August 1994 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Los Angeles, California. 


FINDING OF FACT

There is no clear and convincing evidence that generalized 
arthritis of multiple joints is not related to service-
connected shrapnel wound fragments the veteran sustained 
while engaged in combat with the enemy.  There is x-ray 
evidence of arthritis of both knees, both elbows, the lumbar 
spine, and the sacroiliac joint.  


CONCLUSION OF LAW

Generalized arthritis of multiple joints to include the 
knees, elbows, lumbar spine, and sacroiliac joint was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 
3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's August 1997 Remand, the RO scheduled 
a hearing for the veteran at the Los Angeles, California, RO, 
before a traveling section of the Board.  In September 1997, 
the veteran withdrew his request for a Travel Board hearing 
and requested a hearing before RO personnel.  In 
correspondence dated in October 1997, the RO advised the 
veteran that a local hearing before the RO was scheduled for 
November 1997 pursuant to his request.  The claims file shows 
that the veteran failed to appear at the hearing.  Based on 
the foregoing actions, the Board finds that the RO complied 
with the Board's August 1997 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board remanded the instant issue once again in 2000.  In 
a decision rendered in July 2000, the Board decided that the 
claim was well grounded but deferred a decision on the merits 
until the completion of additional development in accordance 
with VA's duty to assist as defined at that time.  Pursuant 
to the Board's Remand instructions, in correspondence dated 
in August 2000, the RO asked the veteran to furnish the names 
and addresses of all medical care providers who had treated 
him for his arthritis since 1999.  In response, the veteran 
submitted VA Form 21-4142 for treatment received at the VA 
Medical Center (MC) in Long Beach, California in 1999.  The 
RO obtained VA treatment records from Long Beach VAMC dated 
in December 1996, October 1999, and January 2000 to May 2001.  
In correspondence dated in January 2002, the RO again 
requested from the veteran information concerning any 
treatment he had received for his arthritis since 1999, but 
the veteran did not respond.   

Also pursuant to the Board's Remand instructions, the RO 
scheduled the veteran for a VA examination in March 2002, but 
the veteran failed to report apparently due to a lack of 
notice of the scheduled date.  The veteran eventually 
underwent a contract examination through QTC Medical Services 
(QTC) in January 2003.  In the November 2003 Informal Hearing 
Presentation, the service representative noted that there was 
no indication that the QTC examiner reviewed the claims file 
in accordance with the Board's Remand instructions.  A review 
of the QTC examination report reveals that the QTC examiner 
did indeed review pertinent medical records in the claims 
file as evidenced by the examiner's specific references to 
certain documents contained in the claims file.  The QTC 
examiner did report that the service medical records were not 
available.  The Board, however, notes that a review of the 
service medical records is not germane to the issue of 
whether the veteran currently has a chronic disability that 
is proximately due to or the result of service-connected 
shell fragment wounds.

Moving on, in November 2002, the service representative 
indicated that the veteran wanted a local hearing with a 
Decision Review Officer.  The claims file shows that the 
veteran failed to appear at the local hearing scheduled in 
June 2003.  Thus, the veteran's request for a hearing is 
considered withdrawn.  

In correspondence dated in May 2003, the RO advised the 
veteran that all of the necessary evidence for his appeal had 
already been submitted or obtained but that a recent change 
in the law (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA)) required the RO to 
provide the veteran another opportunity to submit or identify 
any additional evidence in support of his appeal.  The Board 
notes that the VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the veteran with notice of 
what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the veteran with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
July 2003 Supplemental Statement of the Case (SSOC) provided 
the veteran with notice of the law and implementing 
regulations of the VCAA. 

In the aforementioned May 2003 letter, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
RO further advised the veteran that he should submit any 
requested information or evidence "within 30 days of the 
date of this letter."  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003),  
however, was enacted thereafter.  The amendment provides that 
VA is not prohibited from making a decision on a claim before 
the expiration of the statutory one-year period provided for 
a response.  Thus, no defect in notice is presented under the 
facts of this case.  Based on the foregoing, the Board finds 
that the RO complied with the Board's July 2000 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been met.  In addition to the notice 
provided to the veteran discussed above, the Board notes that 
the veteran was also provided with a copy of the August 1994 
rating decision, May 1996 Statement of the Case, August 1996 
SSOC, April 1998 SSOC, June 1999 SSOC, March 2003 SSOC, and 
July 2003 SSOC.  As such, the Board concludes that VA has 
fully discharged its duty to notify the veteran of the 
evidence necessary to substantiate the claim and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio, 16 Vet. App. at 187 (2002).  

By virtue of the Board's August 1997 and July 2000 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence, the Board finds that satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file have been made.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  The Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

VA treatment records dated from December 1990 to May 2001 are 
replete with complaints of chronic knee, leg, back, and neck 
pain.  These records note x-ray evidence of degenerative 
changes of the knees, neck, and lower back.  The March 1994 
VA examination report similarly noted x-ray evidence of 
degenerative changes in the left knee and lumbar spine.

The February 1998 VA examination report shows that the 
veteran complained of low back pain and bilateral knee pain.  
The veteran reported a history of shrapnel wounds on the 
right arm, right chest, and "right leg."  The veteran also 
reported a history of right knee fracture secondary to a fall 
in 1992.  X-rays were taken of the knees and the entire back.  
The examiner noted diagnoses of right knee pain, chronic 
secondary to degenerative joint disease, and low back pain, 
chronic secondary to degenerative joint disease and 
degenerative disc disease.  The examiner commented that the 
osteoarthritis might be resulting from previous injuries, 
over use of joints, and the aging process. 

The January 2003 QTC examination report shows that the 
veteran reported that he injured his right knee while working 
at a VA hospital seven years ago.  He reported that he had 
problems with both knees.  He indicated that his main problem 
was pain in the elbows, pain in the knees, and low back pain.  
The QTC physician examined the veteran's neck, elbows, knees, 
and back.  X-rays taken of the cervical spine revealed 
moderate narrowing and spurring from C5 to C7 with reversal 
of the cervical lordotic curve through that area.  The QTC 
physician noted that the findings were consistent with 
degenerative disk disease.  X-rays taken of the thoracic 
spine revealed evidence of spurring in multiple areas, again 
consistent with degenerative disk disease.  X-rays taken of 
the lumbar spine revealed marked spurring with anterior 
bridging of the vertebral bodies from T11 to S1, with wedging 
of the T11 and T12 vertebral bodies and narrowing of the 
lumbosacral interspace.  The QTC physician noted that the 
findings were consistent with moderate degenerative disk 
disease.  X-rays taken of the right elbow revealed no 
identifiable abnormalities.  X-rays taken of the left elbow 
revealed only the presence of a small olecranon spur.  X-rays 
taken of the right knee revealed no evident abnormality.  X-
rays taken of the left knee revealed a spur at the superior 
margin of the patella that was small and not otherwise 
remarkable.  

The QTC physician diagnosed degenerative changes of the right 
and left knees, early degenerative changes of the right and 
left elbows, and degenerative disk disease of the cervical, 
thoracic, and lumbar spine.  The QTC physician commented that 
he did not find that any of the foregoing diagnosed 
conditions were related to the shrapnel injury in the right 
axilla and arm or related to any other indicated service-
connected injury or problem.  The QTC physician reasoned that 
there was no anatomic connection between the shrapnel injury 
and the other areas of complaint.  The QTC physician added 
that there was no anatomic connection between the original 
right upper extremity injury and the degenerative changes 
noted throughout the spine as well as in the knees.  
Therefore, the QTC examiner opined, there was no connection 
between the problems with the neck, thoracic, and lumbar 
portions of the spine, elbows, and knees, to the service 
incurred injury to the right upper extremity.  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with degenerative changes of 
the right knee, left knee, right elbow, and left elbow as 
well as degenerative disk disease of the cervical, thoracic, 
and lumbar spine.  The medical evidence shows that the 
veteran suffers from chronic neck, back, and knee pain.  
Thus, medical evidence of a current chronic disability is 
shown by the evidence of record.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R.         § 3.303 (2003).  

By way of history, the Board notes that the veteran is the 
recipient of the Purple Heart Medal and the Combat Infantry 
Badge for the shell fragment wounds he sustained in his right 
arm and shoulder and right side of the body during the Korean 
Conflict.   Service connection has been established for the 
three shrapnel fragment wounds.  It is clear that the veteran 
sustained the shrapnel fragment wounds while engaged in 
combat with the enemy.  The veteran now seeks service 
connection for generalized arthritis as residuals of the 
service-connected shrapnel fragment wounds.  Thus, the 
"clear and convincing" standard under 38 U.S.C.A. § 1154(b) 
(West 2002) applies in the determination as to whether 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
the service-connected shell fragment wounds.  

While the January 2003 QTC physician found that there was no 
relationship between the problems associated with the 
veteran's neck, back, elbows, and knees and the shell 
fragment wounds, according to the February 1998 VA examiner, 
the veteran's osteoarthritis might result in part from his 
previous injuries.  Even if the Board should accord more 
weight to the January 2003 QTC physician's opinion, that only 
places the evidence in conflict or maybe tilt somewhat 
against the veteran.  Under either supposition, the favorable 
presumption reflected in the enhanced standard of 38 U.S.C.A. 
§ 1154(b) has not been clearly and convincingly rebutted.  
Therefore,  the shell fragment wounds the veteran sustained 
during a combat-related event, and the attendant 
circumstances thereof, probably led to chronic residual 
disability manifested by arthritis of the joints. 


ORDER

Service connection for generalized arthritis of multiple 
joints to include the knees, elbows, the lumbar spine, and 
the sacroiliac joint is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



